Citation Nr: 1527098	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to nonservice-connected death pension benefits.  

3.  Entitlement to special monthly pension (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  

4.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  The Appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for the cause of the Veteran's death.  By this decision, the RO also denied the Appellant's claims for entitlement to nonservice-connected death pension benefits; entitlement to SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound; and entitlement to accrued benefits.  

The issues of entitlement to service connection for the cause of the Veteran's death; entitlement to nonservice-connected death pension benefits; and entitlement to SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in September 2002.  The death certificate lists the immediate cause of death as an anterior wall myocardial infarct due to, or as a consequence of, coronary artery disease, hypertension, and high cholesterol.  
2.  At the time of the Veteran's death, he had no pending claims for entitlement to any VA benefits.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, statutory notice and assistance provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the Appellant in proceeding with the adjudication of the accrued benefits.  

II. Analysis

Upon the death of a Veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based upon existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  

An application for accrued benefits must be filed within one year after the date of death.  The Veteran in this case died on September [redacted], 2002.  The Appellant did not file an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child until 2010.  As the Appellant did not file her claim within one year of the Veteran's death, her claim must be denied.  38 C.F.R. §§ 3.1000(c), 3.152(b).  The law pertaining to eligibility for accrued benefits is dispositive of this issue.  The Appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  .  


ORDER

Entitlement to accrued benefits is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for the cause of the Veteran's death; entitlement to nonservice-connected death pension benefits; and entitlement to SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.

As to the cause of death claim, the Veteran died in September 2002.  His death certificate lists the immediate cause of death as anterior wall myocardial infarct due to, or as a consequence of, coronary artery disease, hypertension, and high cholesterol.  

At the time of the Veteran's death, service connection was not established for any disorders.  

The Veteran's service treatment records do not show treatment for any heart problems, including a myocardial infarct and for coronary artery disease.  Such records also do not show treatment for hypertension, to include any elevated blood pressure readings, or for high cholesterol.  

There are essentially no post-service treatment records referring to any treatment of the Veteran.  

The Board observes that the Veteran's death certificate indicates that he died as an inpatient at Bridgeport Hospital in Connecticut.  The Board notes that the Veteran's terminal records from such facility have not been associated with the claims file and should be obtained.  In fact, no private treatment records and/or VA records have been associated with the claims file.  As there may be outstanding treatment records available, including possible VA treatment records, that may be pertinent to the Appellant's claims, an attempt should be made to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board observes that the RO denied the Appellant's claims for entitlement to nonservice-connected death pension benefits and entitlement to SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound, on the basis, essentially, that her income effective March 1, 2010, exceeded the annual limit set by law for death pension at the aid and attendance rate.  

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 2014).  An Appellant is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  That income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The rates of death pension benefits (Maximum Annual Pension Rate (MAPR)) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  

The Board notes that there is no indication that the RO determined whether the Appellant's income exceeded the annual limits set for any periods subsequent to 2010.  Additionally, although the Appellant has provided varying amounts of income, to include Social Security Administration (SSA) benefits, she has not provided an Improved Pension Eligibility Report for any possible periods of eligibility.  

The Board concludes that a remand is also necessary for the RO to re-adjudicate the Appellant's claims and provide a detailed accounting and explanation to support its decision that the Appellant's countable income exceeded the annual income limitations for the purposes of entitlement to payment of death pension benefits and entitlement to SMP for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  

Accordingly, the case is REMANDED for the following:  

1.  Obtain the Veteran's medical records, dated immediately prior to his death in September 2002 (his terminal hospital records), from the Bridgeport Hospital in Bridgeport, Connecticut, as well as from any other relevant facilities, to include VA facilities.  

2.  Obtain from the Appellant updated Improved Pension Eligibility Reports and information pertaining to any unreimbursed medical expenses (Medical Expense Reports) from 2010 to the present, and associate the information with the claims file.  

3.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


